DETAILED ACTION


Reasons for Allowance
Claims 1-20 are allowed.
The closest prior art CN 106686494 (A) to ZHENG (Abstract) discloses the wearable equipment technology field and disclose a voice input control method of the wearable equipment and the wearable equipment. The method comprises the following steps of starting a first microphone and a second microphone of the wearable equipment, wherein the first microphone is a bone conduction microphone; through the first microphone, receiving a first vibration signal transmitted by a bone medium and converting the first vibration signal into a first audio signal; through the second microphone, receiving a second vibration signal transmitted by an air medium and converting the second vibration signal into a second audio signal; using the second audio signal to carry out noise reduction processing on the first audio signal so as to acquire a third audio signal; and determining the third audio signal to be an audio signal of an input voice of a wearer (which is equivalent to the noise signal collected by the non-acoustic microphone, and the noise signal collected by the acoustic microphone is noise reduced to obtain noise reduction signal) .
U.S Pub. No. 2007/0233479 A1 to Burnett discloses detecting voiced an unvoiced speech using both acoustic and non-acoustic sensor to remove unwanted acoustic noise (Abstract, paragraphs [0019] and [0021]).
 

As to claim 1, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested detecting speech activity based on the speech signal collected by the non-acoustic microphone, to obtain a result of speech activity detection; and denoising the speech signal collected by the acoustic microphone, based on the result of speech activity detection, to obtain a denoised speech signal.

As to claim 10, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested determining a speech activity detecting module, configured to detect speech activity based on the speech signal collected by the non-acoustic microphone, to obtain a result of speech activity detection; and a speech denoising module, configured to denoise the speech signal collected by the acoustic microphone, based on the result of speech activity detection, to obtain a denoised speech signal.

As to claim 19, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested detecting speech activity based on the speech signal collected by the non-acoustic microphone, to obtain a result of speech activity detection; and denoising the speech signal collected by the acoustic 
Claims 2-9 are allowed as depending from claim 1.
Claims 11-18 are allowed as depending from claim 10.
Claim 20 is  allowed as depending from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653